*683MEMORANDUM BY THE COURT
- This case was remanded by an order entered January 21, 1924, which, among other things, required plaintiff to aver when the Government took possession of the property mentioned in the petition, by what authority it took possession, and who was the owner when the alleged tax sale occurred. The amended petition is silent upon the question of ow-nership prior to the alleged sale. It avers, however, that the Government took full control and possession of the property on or about the 13th day of March, 1911, and appropriated all of said property to its own use. If these averments are true, it may be seriously questioned whether a tax sale in any event availed to pass any title. However, the alleged taking was in 1911, and the cause of the action, if any, accrued more than six years before suit was brought. The statute providing that suits shall be brought within six years after the cause of action accrues is not only a statute of limitations but is also jurisdictional. See Finn case, 123 U. S. 227, 232; Wardwell case, 172 U. S. 48, 52.
The amended petition is dismissed.